Exhibit 10.5

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of January 19, 2006 is
entered into between QC Holdings, Inc., a Kansas corporation (the “Pledgor”),
and U.S. Bank National Association, a national banking association, as Agent
under the Credit Agreement (the “Secured Party”), with reference to the
following:

 

WHEREAS, Pledgor, Secured Party and certain Banks (the “Banks”) are parties to
that certain Credit Agreement (as amended, restated, or otherwise modified from
time to time, the “Credit Agreement”), of even date herewith, pursuant to which
the Banks have agreed to make certain financial accommodations to Pledgor;

 

WHEREAS, Pledgor beneficially owns the Equity Interests (as hereinafter defined)
in the Issuers (as hereinafter defined);

 

WHEREAS, to induce the Banks to make the financial accommodations provided to
Pledgor pursuant to the Credit Agreement, Pledgor desires to pledge, grant,
transfer, and assign to Secured Party a security interest in the Collateral (as
hereinafter defined) to secure the Secured Obligations (as hereinafter defined),
as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

 

1. Definitions and Construction.

 

(a) Definitions. All initially capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed thereto in the Credit Agreement.
As used in this Agreement:

 

“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in effect from time to time, and any successor statute thereto.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.

 

“Code” means the Uniform Commercial Code as in effect in the State of from time
to time.

 

“Credit Agreement” shall have the meaning ascribed thereto in the recitals to
this Agreement.

 

“Credit Documents” shall mean the Credit Agreement and all other agreements,
instruments, or other documents entered into or executed in connection
therewith, in each case, as amended, restated, or otherwise modified from time
to time.

 

“Collateral” shall mean the Pledged Interests, the Future Rights, and the
Proceeds, collectively.



--------------------------------------------------------------------------------

“Equity Interests” means all securities, shares, units, options, warrants,
interests, participations, or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company, or similar
entity, whether voting or nonvoting, certificated or uncertificated, including
general partner partnership interests, limited partner partnership interests,
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Event of Default” shall have the meaning ascribed thereto in the Credit
Agreement.

 

“Future Rights” shall mean: (a) all Equity Interests (other than Pledged
Interests) of the Issuers, and all securities convertible or exchangeable into,
and all warrants, options, or other rights to purchase, Equity Interests of the
Issuers; and (b) the certificates or instruments representing such Equity
Interests, convertible or exchangeable securities, warrants, and other rights
and all dividends, cash, options, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests.

 

“Holder” and “Holders” shall have the meanings ascribed thereto in Section 3 of
this Agreement.

 

“Issuers” shall mean each of the Persons identified as an Issuer on Schedule 1
attached hereto (or any addendum thereto), and any successors thereto, whether
by merger or otherwise.

 

“Lien” shall mean any lien, mortgage, pledge, assignment (including any
assignment of rights to receive payments of money), security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, or any agreement to give
any security interest).

 

“Pledged Interests” shall mean (a) all Equity Interests of the Issuers
identified on Schedule 1; and (b) the certificates or instruments representing
such Equity Interests.

 

“Pledgor” shall have the meaning ascribed thereto in the preamble to this
Agreement.

 

“Proceeds” shall mean all proceeds (including proceeds of proceeds) of the
Pledged Interests and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract rights, inventory, equipment, general
intangibles, payment intangibles, deposit accounts, chattel paper, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in exchange for, or as a replacement of or a substitution for, any
of the Pledged Interests,

 

2



--------------------------------------------------------------------------------

Future Rights, or proceeds thereof (including any cash, Equity Interests, or
other securities or instruments issued after any recapitalization, readjustment,
reclassification, merger or consolidation with respect to the Issuers and any
security entitlements, as defined in Section 8-102(a)(17) of the Code, with
respect thereto); (b) “proceeds,” as such term is defined in
Section 9-102(a)(64) of the Code; (c) proceeds of any insurance, indemnity,
warranty, or guaranty (including guaranties of delivery) payable from time to
time with respect to any of the Pledged Interests, Future Rights, or proceeds
thereof; (d) payments (in any form whatsoever) made or due and payable to
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Interests,
Future Rights, or proceeds thereof; and (e) other amounts from time to time paid
or payable under or in connection with any of the Pledged Interests, Future
Rights, or proceeds thereof.

 

“Registered Organization” shall have the meaning ascribed thereto in
Section 9-102(a)(7) of the Code.

 

“Secured Obligations” shall mean all liabilities, obligations, or undertakings
owing by Pledgor to Secured Party of any kind or description arising out of or
outstanding under, advanced or issued pursuant to, or evidenced by the Credit
Agreement, this Agreement, or the other Credit Documents, irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, voluntary or involuntary, whether now existing
or hereafter arising, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including attorneys fees), and expenses which Pledgor is required
to pay pursuant to any of the foregoing, by law, or otherwise.

 

“Secured Party” shall mean U.S. Bank National Association, in its capacity as
Agent for the Banks under the Credit Agreement, together with its successors or
assigns.

 

“Securities Act” shall have the meaning ascribed thereto in Section 9(c) of this
Agreement.

 

(b) Construction.

 

(i) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular and to the singular include the plural, the
part includes the whole, the term “including” is not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any

 

3



--------------------------------------------------------------------------------

and all alterations, amendments, restatements, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable: this Agreement, the
Credit Agreement, or any of the other Credit Documents.

 

(ii) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Secured Party or Pledgor, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by both of the parties and their respective counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

 

(iii) In the event of any direct conflict between the express terms and
provisions of this Agreement and of the Credit Agreement, the terms and
provisions of the Credit Agreement shall control.

 

2. Pledge. As security for the prompt payment and performance of the Secured
Obligations in full by Pledgor when due, whether at stated maturity, by
acceleration or otherwise (including amounts that would become due but for the
operation of the provisions of the Bankruptcy Code), Pledgor hereby pledges,
grants, transfers, and assigns to Secured Party a security interest in all of
Pledgor’s right, title, and interest in and to the Collateral.

 

3. Delivery and Registration of Collateral.

 

(a) All certificates or instruments representing or evidencing the Collateral
shall be promptly delivered by Pledgor to Secured Party or Secured Party’s
designee pursuant hereto at a location designated by Secured Party and shall be
held by or on behalf of Secured Party pursuant hereto, and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
indorsement certificate in the form attached hereto as Exhibit A or other
instrument of transfer or assignment in blank, in form and substance
satisfactory to Secured Party.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor, to transfer to or to register on the books of the Issuers (or
of any other Person maintaining records with respect to the Collateral) in the
name of Secured Party or any of its nominees any or all of the Collateral. In
addition, Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

 

(c) If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Secured Party or Pledgor (a “Holder”), then
Pledgor shall immediately, at Secured Party’s option, either cause such
Collateral to be delivered into Secured Party’s possession, or cause such Holder
to enter into a control agreement, in form and substance satisfactory to Secured
Party, and take all other steps deemed necessary by Secured Party to perfect the
security interest of Secured Party in such Collateral, all pursuant to Sections
9-106 & 9-313 of the Code or other applicable law governing the perfection of
Secured Party’s security interest in the Collateral in the possession of such
Holder.

 

4



--------------------------------------------------------------------------------

(d) Any and all Collateral (including dividends, interest, and other cash
distributions) at any time received or held by Pledgor shall be so received or
held in trust for Secured Party, shall be segregated from other funds and
property of Pledgor and shall be forthwith delivered to Secured Party in the
same form as so received or held, with any necessary indorsements; provided that
cash dividends or distributions received by Pledgor, may be retained by Pledgor
in accordance with Section 4 and used in the ordinary course of Pledgor’s
business.

 

(e) If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be registered or entered, as the case may
be, in the name of Secured Party, or otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with applicable law.

 

4. Voting Rights and Dividends.

 

(a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of the Credit Documents and shall be entitled to
receive and retain any cash dividends or distributions paid or distributed in
respect of the Collateral.

 

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and other consensual rights or receive
and retain cash dividends or distributions that it would otherwise be entitled
to exercise or receive and retain, as applicable pursuant to Section 4(a), shall
cease, and all such rights shall thereupon become vested in Secured Party, who
shall thereupon have the sole right to exercise such voting or other consensual
rights and to receive and retain such cash dividends and distributions. Pledgor
shall execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies and other instruments as Secured Party may reasonably
request for the purpose of enabling Secured Party to exercise the voting and
other rights which it is entitled to exercise and to receive the dividends and
distributions that it is entitled to receive and retain pursuant to the
preceding sentence.

 

5. Representations and Warranties. Pledgor represents, warrants, and covenants
as follows:

 

(a) Pledgor has taken all steps it deems necessary or appropriate to be informed
on a continuing basis of changes or potential changes affecting the Collateral
(including rights of conversion and exchange, rights to subscribe, payment of
dividends, reorganizations or recapitalization, tender offers and voting and
registration rights), and Pledgor agrees that Secured Party shall have no
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

 

5



--------------------------------------------------------------------------------

(b) Pledgor is a Registered Organization, organized under the laws of the state
set forth on Schedule 2. Pledgor’s type of organization is set forth on Schedule
2.

 

(c) All information herein or hereafter supplied to Secured Party by or on
behalf of Pledgor in writing with respect to the Collateral is, or in the case
of information hereafter supplied will be, accurate and complete in all material
respects.

 

(d) Pledgor is and will be the sole legal and beneficial owner of the Collateral
(including the Pledged Interests and all other Collateral acquired by Pledgor
after the date hereof) free and clear of any adverse claim, Lien, or other
right, title, or interest of any party, other than the Permitted Liens.

 

(e) This Agreement, and the delivery to Secured Party of the Pledged Interests
representing Collateral (or the control agreements referred to in Section 3 of
this Agreement), creates a valid, perfected, and first priority security
interest in one hundred percent (100%) of the Pledged Interests in favor of
Secured Party securing payment of the Secured Obligations, and all actions
necessary to achieve such perfection have been duly taken.

 

(f) Schedule 1 to this Agreement is true and correct and complete in all
material respects. Without limiting the generality of the foregoing: (i) except
as set forth on Schedule 1, all the Pledged Interests are in certificated form,
and, except to the extent registered in the name of Secured Party or its nominee
pursuant to the provisions of this Agreement, are registered in the name of
Pledgor; and (ii) the Pledged Interests as to each of the Issuers constitute at
least the percentage of all the fully diluted issued and outstanding Equity
Interests of such Issuer as set forth in Schedule 1 to this Agreement.

 

(g) There are no presently existing Future Rights or Proceeds owned by Pledgor.

 

(h) The Pledged Interests have been duly authorized and validly issued and are
fully paid and non-assessable.

 

(i) Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Secured Obligations violates Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

 

6. Further Assurances.

 

(a) Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action that may be necessary or reasonably desirable, or that
Secured Party may request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Pledgor will: (i) at the
request of Secured Party, mark conspicuously each of its records pertaining to
the Collateral with a legend, in form and substance reasonably satisfactory to
Secured Party, indicating that such Collateral is subject to the security
interest granted hereby; (ii) execute and such instruments or notices, as may be
necessary or reasonably desirable, or as Secured

 

6



--------------------------------------------------------------------------------

Party may request, in order to perfect and preserve the first priority security
interests granted or purported to be granted hereby; (iii) allow inspection of
the Collateral by Secured Party or Persons designated by Secured Party; and
(iv) appear in and defend any action or proceeding that may affect Pledgor’s
title to or Secured Party’s security interest in the Collateral.

 

(b) Pledgor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. A carbon, photographic, or other reproduction of this Agreement
or any financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

(c) Pledgor will furnish to Secured Party, upon the request of Secured Party:
(i) a certificate executed by an authorized officer of Pledgor, and dated as of
the date of delivery to Secured Party, itemizing in such detail as Secured Party
may request, the Collateral which, as of the date of such certificate, has been
delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and (ii) such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may request.

 

7. Covenants of Pledgor. Pledgor shall:

 

(a) Perform each and every covenant in the Credit Documents applicable to
Pledgor;

 

(b) Neither change its jurisdiction of organization nor cease to be a Registered
Organization, in each case, without giving Secured Party at least fifteen
(15) days prior written notice thereof;

 

(c) To the extent it may lawfully do so, use its best efforts to prevent the
Issuers from issuing Future Rights or Proceeds, except for cash dividends and
other distributions to be paid by any Issuer to Pledgor; and

 

(d) Upon receipt by Pledgor of any material notice, report, or other
communication from any of the Issuers or any Holder relating to all or any part
of the Collateral, deliver such notice, report or other communication to Secured
Party as soon as possible, but in no event later than five (5) days following
the receipt thereof by Pledgor.

 

8. Secured Party as Pledgor’s Attorney-in-Fact.

 

(a) Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the
continuance of an Event of Default, to receive, indorse, and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Collateral or any part thereof to the
extent permitted hereunder

 

7



--------------------------------------------------------------------------------

and to give full discharge for the same and to execute and file governmental
notifications and reporting forms; (ii) to enter into any control agreements
Secured Party deems necessary pursuant to Section 3 of this Agreement; or
(iii) if an Event of Default is in effect, to arrange for the transfer of the
Collateral on the books of any of the Issuers or any other Person to the name of
Secured Party or to the name of Secured Party’s nominee.

 

(b) In addition to the designation of Secured Party as Pledgor’s
attorney-in-fact in subsection (a), Pledgor hereby irrevocably appoints Secured
Party as Pledgor’s agent and attorney-in-fact to make, execute and deliver any
and all documents and writings which may be necessary or appropriate for
approval of, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or any of the Issuers engage in business,
in order to transfer or to more effectively transfer any of the Pledged
Interests or otherwise enforce Secured Party’s rights hereunder.

 

9. Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default:

 

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and Secured Party may also without notice (except as specified below) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days’ notice to Pledgor of the time and place of any public sale
or the time after which a private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, Pledgor hereby waives any claims against Secured Party arising because
the price at which any Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale, even if
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

8



--------------------------------------------------------------------------------

(b) Pledgor hereby agrees that any sale or other disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, or other financial institutions in the city and state where Secured
Party is located in disposing of property similar to the Collateral shall be
deemed to be commercially reasonable.

 

(c) Pledgor hereby acknowledges that the sale by Secured Party of any Collateral
pursuant to the terms hereof in compliance with the Securities Act of 1933 as
now in effect or as hereafter amended, or any similar statute hereafter adopted
with similar purpose or effect (the “Securities Act”), as well as applicable
“Blue Sky” or other state securities laws, may require strict limitations as to
the manner in which Secured Party or any subsequent transferee of the Collateral
may dispose thereof. Pledgor acknowledges and agrees that in order to protect
Secured Party’s interest it may be necessary to sell the Collateral at a price
less than the maximum price attainable if a sale were delayed or were made in
another manner, such as a public offering under the Securities Act. Pledgor has
no objection to sale in such a manner and agrees that Secured Party shall have
no obligation to obtain the maximum possible price for the Collateral. Without
limiting the generality of the foregoing, Pledgor agrees that, upon the
occurrence and during the continuation of an Event of Default, Secured Party
may, subject to applicable law, from time to time attempt to sell all or any
part of the Collateral by a private placement, restricting the bidders and
prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, Secured
Party may solicit offers to buy the Collateral or any part thereof for cash,
from a limited number of investors reasonably believed by Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral. If Secured Party shall solicit such offers, then the
acceptance by Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.

 

(d) PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME SECURED
PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS SECTION;
(ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY
TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a) OF THIS
Section 9, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.

 

10. Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by Secured Party as Collateral and all cash
Proceeds received by Secured Party in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral pursuant to the
exercise by Secured Party of its remedies as a secured creditor as provided in
Section 9 shall be applied from time to time by Secured Party as provided in the
Credit Agreement.

 

9



--------------------------------------------------------------------------------

11. Indemnity and Expenses. Pledgor agrees:

 

(a) To indemnify and hold harmless Secured Party and each of its directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Agreement or the Secured Obligations, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and

 

(b) To pay and reimburse Secured Party upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that Secured Party may incur in connection with (i) the custody, use
or preservation of, or the sale of, collection from or other realization upon,
any of the Collateral, including the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (ii) the exercise or enforcement of any rights or remedies
granted hereunder, under the Credit Agreement, or under any of the other Credit
Documents or otherwise available to it (whether at law, in equity or otherwise),
or (iii) the failure by Pledgor to perform or observe any of the provisions
hereof. The provisions of this Section shall survive the execution and delivery
of this Agreement, the repayment of any of the Secured Obligations, the
termination of the commitments of Secured Party under the Credit Agreement and
the termination of this Agreement or any other Credit Document.

 

12. Duties of Secured Party. The powers conferred on Secured Party hereunder are
solely to protect its interests in the Collateral and shall not impose on it any
duty to exercise such powers. Except as provided in Section 9-207 of the Code,
Secured Party shall have no duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against any
Persons with respect to any Collateral.

 

13. Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

 

(a) THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF JOHNSON, STATE OF KANSAS OR, AT THE SOLE OPTION OF SECURED PARTY, IN
ANY OTHER COURT IN WHICH SECURED PARTY SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY.

 

(b) PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE

 

10



--------------------------------------------------------------------------------

DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(c) PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR OTHER
PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO PLEDGOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE WITH THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

 

(d) NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN
SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN
ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

14. Amendments; etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by Pledgor herefrom shall in any event be effective
unless the same shall be in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of Secured Party to
exercise, and no delay in exercising any right under this Agreement, any other
Credit Document, or otherwise with respect to any of the Secured Obligations,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under this Agreement, any other Credit Document, or otherwise with
respect to any of the Secured Obligations preclude any other or further exercise
thereof or the exercise of any other right. The remedies provided for in this
Agreement or otherwise with respect to any of the Secured Obligations are
cumulative and not exclusive of any remedies provided by law.

 

Notices. Unless otherwise specifically provided herein, all notices shall be
given as provided in the Credit Agreement.

 

15. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall: (a) remain in full force and
effect until the indefeasible payment in full of the Secured Obligations,
including the cash collateralization, expiration, or cancellation of all Secured
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Credit Agreement; (b) be binding upon Pledgor and its successors and assigns;
and (c) inure to the benefit of Secured Party and its successors, transferees,
and assigns. Upon the indefeasible payment in full of the Secured Obligations,
including the cash collateralization, expiration, or cancellation of all Secured
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Credit

 

11



--------------------------------------------------------------------------------

Agreement, the security interests granted herein shall automatically terminate
and all rights to the Collateral shall revert to Pledgor. Upon any such
termination, Secured Party will, at Pledgor’s expense, execute and deliver to
Pledgor such documents as Pledgor shall reasonably request to evidence such
termination. Such documents shall be prepared by Pledgor and shall be in form
and substance reasonably satisfactory to Secured Party.

 

16. Security Interest Absolute. To the maximum extent permitted by law, all
rights of Secured Party, all security interests hereunder, and all obligations
of Pledgor hereunder, shall be absolute and unconditional irrespective of:

 

(a) any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the Credit
Documents;

 

(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any of the Credit Documents, or any other
agreement or instrument relating thereto;

 

(c) any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Secured Obligations; or

 

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, Pledgor.

 

17. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

 

18. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

19. Counterparts; Telefacsimile Execution. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding effect hereof.

 

20. Waiver of Marshaling. Each of Pledgor and Secured Party acknowledges and
agrees that in exercising any rights under or with respect to the Collateral:
(a) Secured Party is under no obligation to marshal any Collateral; (b) may, in
its absolute discretion, realize upon the Collateral in any order and in any
manner it so elects; and (c) may, in its absolute discretion, apply the proceeds
of any or all of the Collateral to the Secured Obligations in any order and in
any manner it so elects. Pledgor and Secured Party waive any right to require
the marshaling of any of the Collateral.

 

12



--------------------------------------------------------------------------------

21. Waiver of Jury Trial. PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. PLEDGOR AND SECURED PARTY REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

[Signature page to follow.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first written above.

 

PLEDGOR:

QC Holdings, Inc.,

a Kansas corporation

By:

 

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

SECURED PARTY:

U.S. Bank National Association,

as Agent

By:

 

/s/ Timothy Petty

--------------------------------------------------------------------------------

   

Timothy Petty

   

Senior Vice President

 

14